NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 16, 2022*
                                 Decided May 17, 2022

                                         Before

                         MICHAEL S. KANNE, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge

                         THOMAS L. KIRSCH II, Circuit Judge

No. 21-2157

ANTELMO JUAREZ,                                 Appeal from the United States District
    Petitioner-Appellant,                       Court for the Northern District of Indiana,
                                                South Bend Division.

      v.                                        No. 3:19-cv-319

DENNIS REAGLE,                                  Damon R. Leichty,
    Respondent-Appellee.                        Judge.

                                       ORDER

       Antelmo Juarez, an Indiana prisoner, petitioned for a writ of habeas corpus,
28 U.S.C. § 2254, seeking to overturn discipline that he received for his role in an
inmate’s death. The district court denied his petition, correctly reasoning that the
disciplinary proceeding complied with due process; thus we affirm.

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2157                                                                          Page 2



       In 2010, the prison investigated the killing of an inmate. A conduct report
concluded that “the direct actions of” Juarez “caused the injuries that contributed” to
the death. Juarez was later charged in a prison disciplinary proceeding for his role. He
received notice of the charge and waived his right to 24 hours’ advance notice of his
hearing date. At the hearing, he pleaded not guilty, declined to call witnesses, and
asked only for the “camera evidence” of the incident. A hearing officer determined that
allowing Juarez to view the camera’s video recording “would jeopardize the security of
the facility” because it “would provide the offender with knowledge of the security
camera[’]s capabilities.” The hearing officer viewed and summarized the recording,
noting that the camera was blocked for part of the incident.

       Relying on evidence from an investigatory report, the officer found Juarez guilty.
The evidence included blood on Juarez’s shoes and statements from two witnesses who
said they saw Juarez and his brother stab the victim. Juarez was sentenced to 30 days in
segregation, 30 days of lost good-time credit, a demotion in credit-earning class, and
enforcement of a previously suspended 30-day loss of good-time credit. (State
authorities later charged Juarez’s brother with murder. Under a plea deal, that charge
was dismissed, and the brother pleaded guilty to possession of a deadly weapon.)

        Nine years later, Juarez petitioned for a writ of habeas corpus. He argued that the
one-year filing deadline under 28 U.S.C. § 2244(d)(1) did not apply because, he said, he
was innocent. He relied on an affidavit from his brother confessing to the killing and the
state’s decision to prosecute his brother. Juarez also argued that the prison disciplined
him without due process because he did not get to see the evidence against him and
because, he says, a prison official tried to bribe a potential witness. The state objected to
the petition. It explained why it did not disclose the evidence (a video recording from
the incident, interviews of witnesses, and an unredacted investigatory report) when it
asked the court to seal it from Juarez during the litigation. It stated that disclosure could
harm prison safety, violate privacy rights, and reveal investigative and surveillance
methods. Over Juarez’s opposition, the district court sealed the evidence. It accepted the
security rationale and, to address Juarez’s belief that the evidence was insufficient,
promised to review the materials to determine their sufficiency. It then denied Juarez’s
petition. It first observed that innocence is not a freestanding claim for relief. And, it
continued, the due-process claim failed because some evidence (the bloody shoes and
witness statements) supported the discipline, and no evidence suggested that the
supposed bribery, which the would-be witness said occurred 10 months after the
discipline, influenced the evidence before and decision of the hearing officer.
No. 21-2157                                                                         Page 3



         On appeal, Juarez primarily maintains that the prison imposed discipline
without due process. The state responds with procedural defenses that we can bypass.
First it argues that the one-year statute of limitations in 28 U.S.C. § 2244(d)(1) blocks
Juarez’s petition. We have previously held that this one-year limitations period does not
apply to challenges to prison discipline. Cox v. McBride, 279 F.3d 492, 493 (7th Cir. 2002).
The state urges us to reconsider Cox, but reconsideration is unnecessary because, as we
are about to explain, Juarez loses on the merits. For the same reason, we need not
address the state’s defense that Juarez did not exhaust his administrative remedies.
See 28 U.S.C. § 2254(b)(2); Markham v. Clark, 978 F.2d 993, 994–95 (7th Cir. 1992).

       On the merits, Juarez argues that his due-process rights were violated because he
did not have access to the video recording, adverse witnesses’ statements, the
investigatory report, and 24 hours’ advance notice of the hearing date. He relies on
Brooks-Bey v. Smith, 819 F.2d 178 (7th Cir. 1987), but that decision does not help him. It
merely states that a district court must assess whether “the specific evidence relied on”
for discipline “was sufficient under the Due Process Clause.” Id. at 180. The district
court did so here. It correctly observed that the blood stains found on Juarez’s shoes
immediately after the incident, combined with the two witnesses who reported that
they saw Juarez stab the victim, was enough evidence to support the discipline.
See Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 456–57 (1985). And neither the
brother’s acceptance of his role nor the alleged scheme to bribe someone after the
discipline was imposed discounts the adequacy of the evidence of Juarez’s misconduct.

       Furthermore, for several reasons, Juarez’s lack of access to the prison’s evidence
did not violate his right to due process. First, he had the right and opportunity,
“consistent with institutional safety and correctional goals,” id. at 454, to call his own
witnesses and present available documents in his defense, but he chose not to. Second,
on appeal Juarez does not counter the assertions of prison officials that disclosure of the
prison’s video recording to him posed a security threat and could reveal surveillance
techniques. Thus, the withholding was justified even if, as he contends, it might have
helped his case. See id. Third, the recording was, in fact, not exculpatory given the
observed obstructions of the camera’s view. The lack of exculpation further confirms
that no due-process violation occurred. See Jones v. Cross, 637 F.3d 841, 848 (7th Cir.
2011). Finally, Juarez’s waiver of the 24 hours’ advance notice of the hearing date, which
he nonetheless received, also did not violate his right to due process. See Wolff v.
McDonnell, 418 U.S. 539, 564 (1973).
No. 21-2157                                                                           Page 4

       Last, Juarez relies on Schlup v. Delo, 513 U.S. 298 (1995), to argue that his assertion
of innocence justifies collateral relief. Schlup merely holds that actual innocence may
excuse procedural default; because we have bypassed procedural defenses, the claim of
actual innocence is immaterial, and no constitutional error otherwise occurred. See Cal
v. Garnett, 991 F.3d 843, 850 (7th Cir. 2021); cf. Schlup, 513 U.S. at 315–16.

       We have considered Juarez’s other arguments, and none has merit.

                                                                                 AFFIRMED